 



Exhibit 10.2



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT, dated July 3, 2006 (this “Agreement”), is made
by and between Merck & Co., Inc., a corporation organized and existing under the
laws of New Jersey (“Merck”) and Alnylam Pharmaceuticals, Inc., a corporation
organized and existing under the laws of Delaware (“Alnylam”; Merck and Alnylam
together are referred to herein as the “Parties”).
     WHEREAS, the Parties entered into a Collaboration and License Agreement,
effective as of June 29, 2004 (the “Collaboration Agreement”), pursuant to which
the Parties agreed to collaborate in the research, development and
commercialization of RNAi Products directed to certain targets, including but
not limited to VEGF, in the Field;
     WHEREAS, Merck and Alnylam no longer desire to collaborate in the research,
development and commercialization of RNAi Products directed to VEGF or any
Additional Program Targets in the Field;
     WHEREAS, the Parties now desire to terminate the Collaboration Agreement
and provide for the return of rights to VEGF and VEGF Products to Alnylam on the
terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1.   Termination; Survival. Effective as of the date of this Agreement (the
“Termination Date”) the Parties hereby terminate the Collaboration Agreement.
Notwithstanding Section 12.4 of the Collaboration Agreement, all rights and
obligations of the Parties under the Collaboration Agreement shall terminate
except as otherwise expressly set forth in this Agreement. Terms defined in the
Collaboration Agreement and used either in this Agreement or in the provisions
of the Collaboration Agreement which, pursuant to this Agreement, shall continue
to apply, shall have the meanings given to them in the Collaboration Agreement.
  2.   VEGF. Effective as of the Termination Date:

  (a)   Alnylam shall be free to develop, manufacture and commercialize all
Ophthalmic Products directed to VEGF, in the Field in the Territory, with or
without a partner or collaborator and without any further obligation to Merck
with respect to such activities, subject to the continuing obligations of the
Parties set forth in this Agreement;     (b)   Merck hereby grants Alnylam a
license under MERCK Technology solely to Develop, Manufacture and Commercialize
Ophthalmic Products directed to VEGF in the Field in the Territory. Such license
shall be exclusive and royalty-bearing for the royalty term of an Ophthalmic
Product as set forth in Section 8.3.3 of the Collaboration Agreement in each
country in the Territory,

Confidential

1



--------------------------------------------------------------------------------



 



EXECUTION COPY

      and shall thereafter be a non-exclusive, royalty-free license to Develop,
Manufacture and Commercialize such Ophthalmic Product in the Field in such
country. Such license shall include the right to grant sublicenses and licenses
as provided in Section 7.2 of the Collaboration Agreement as if such Ophthalmic
Products are Royalty-Bearing Products and Alnylam is the Continuing Party, and
such license shall be subject to the terms of Section 7.4. Subject to the rights
granted each Party under this Agreement, each Party shall have the right to use,
sell, keep, license or assign its interest in Joint Collaboration IP and
otherwise undertake all activities a sole owner might undertake with respect to
such Joint Collaboration IP without the consent of and without accounting to the
other Party;     (c)   for a period of [**] after the Termination Date, neither
Merck nor any of its Affiliates shall, alone or with a Third Party, research,
develop, manufacture or commercialize RNAi Products directed to VEGF in the
Field in the Territory;     (d)   the provisions of Sections 8.3.2, 8.3.3,
8.3.4, 8.3.5, 8.3.6.2, 8.3.7, 8.3.8, 8.4, 8.5, and 8.6 of the Collaboration
Agreement shall apply to royalties payable by Alnylam to Merck in respect of
Ophthalmic Products directed to VEGF as if such Ophthalmic Products are
Royalty-Bearing Products and Alnylam is the Royalty Payor and Continuing Party;
provided, that (x) with respect to the Ophthalmic Product directed to VEGF at
the most advanced stage of Development as of the Termination Date:

  (i)   The Sublicense Revenue Fraction shall be [**] percent ([**]%);     (ii)
  Royalty Rate One shall be [**] percent ([**]%);     (iii)   Royalty Rate Two
shall be [**] percent ([**]%);     (iv)   Royalty Rate Three shall be [**]
percent ([**]%); and     (v)   Royalty Rate Four shall be [**] percent ([**]%);
and

(y) royalties shall be payable in respect of all other Ophthalmic Products
directed to VEGF at a rate of [**] percent ([**]%) of the applicable rate set
forth above;

  (e)   the provisions of Article 9 of the Collaboration Agreement shall
continue to apply, and the provisions of such Article pertaining to
Royalty-Bearing Products for which Alnylam is the Continuing Party shall also
apply to Ophthalmic Products directed to VEGF; provided, that Alnylam may also
disclose the subject matter of this Agreement to any bona fide actual or
prospective collaborators, strategic partners or sublicensees with respect to
Ophthalmic Products directed to VEGF who are obligated to keep such information
confidential;     (f)   the provisions of Sections 10.5.1, 10.5.2, 10.5.3(a),
10.5.3(b) and 10.5.4 and Article 11 of the Collaboration Agreement shall
continue to apply, and the provisions of Section 10.5.3(c) and Article 11 shall
apply to Ophthalmic Products directed to VEGF as if such Ophthalmic

Confidential

2



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Products are Royalty-Bearing Products and Alnylam is the Continuing Party;
provided, that (x) the reference in Section 11.4.2.2(a) of the Collaboration
Agreement to Section 7.1 of the Collaboration Agreement shall instead be a
reference to Section 2(b) of this Agreement, and (y) the reference in
Section 11.4.4(d) of the Collaboration Agreement to Section 8.3.2 shall instead
be a reference to Section 2(d) of this Agreement; and     (g)   in addition to
the provisions set forth above, with respect to the Ophthalmic Products directed
to VEGF, Merck shall, at ALNYLAM’s request:

  (i)   provide, or cause to be provided, to Alnylam as soon as reasonably
practicable all Know-How that (i) Merck Controls at the Termination Date that
pertains to such Ophthalmic Products and (ii) has not been previously provided
by it to Alnylam and (iii) is reasonably necessary for the practice of the
license rights granted to Alnylam under this Agreement; and     (ii)   return,
or cause to be returned, to Alnylam as soon as reasonably practicable any and
all tangible manifestations and embodiments of Alnylam’s Know-How and other
materials provided by Alnylam pursuant to the Collaboration Agreement in respect
of such Ophthalmic Products.

3.   Miscellaneous.

  (a)   Entire Agreement. This Agreement and the provisions of the Collaboration
Agreement which, pursuant to this Agreement, shall continue to apply contain the
entire understanding of the Parties with respect to the subject matter hereof.
All express or implied agreements and understandings, either oral or written,
with regard to such subject matter are superseded by the terms of this
Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly-executed by authorized representatives of both Parties
hereto.     (b)   Assignment. Except as provided in this Section 3(b), this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
consent of the other Party. However, either Party may, without the other Party’s
consent, assign this Agreement and its rights and obligations hereunder in whole
or in part to an Affiliate or to a party that acquires, by merger, sale of
assets or otherwise, all or substantially all of the business of the assigning
Party to which the subject matter of this Agreement relates. The assigning Party
shall remain responsible for the performance by its assignee of this Agreement
or any obligations hereunder so assigned to such assignee.     (c)  
Representations and Warranties. Each Party represents and warrants to the other
Party that as of the Effective Date of this Agreement:

Confidential

3



--------------------------------------------------------------------------------



 



EXECUTION COPY

  (i)   It is duly-organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof.     (ii)   It is duly-authorized to execute and deliver this Agreement
and to perform its obligations hereunder, and the person or persons executing
this Agreement on its behalf has been duly-authorized to do so by all requisite
corporate action.     (iii)   This Agreement is legally binding upon it and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party and by
which it may be bound.

  (d)   Further Assurances. Each Party shall take, or cause to be taken, all
appropriate action and do, or cause to be done, all things necessary, proper or
advisable under applicable law or otherwise to consummate and make effective the
transactions contemplated by this Agreement.     (e)   Miscellaneous Provisions.
Other than Sections 13.2 and 13.7, the provisions of Article 13 of the
Collaboration Agreement shall also apply to this Agreement.

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

                  MERCK & CO., INC.       ALNYLAM PHARMACEUTICALS, INC.
 
               
BY:
  /s/ Stephen J. Friend       BY:   /s/ John M. Maraganore
 
               
NAME:
  Stephen H. Friend       NAME:   John M. Maraganore
TITLE:
  Executive Vice President,
Merck Research Laboratories       TITLE:   President & Chief Executive Officer

Confidential

4